148 F. Supp. 2d 965 (2001)
Fred WERNER, Plaintiff,
v.
QUINTUS CORPORATION, Alan Anderson, Paul Bartlett, Susan Salveson, Defendants.
And Related Matters
Nos. C-00-4263 VRW, C-00-4264 VRW, C-00-4274 VRW, C-00-4276 VRW, C-00-4300 VRW, C-00-4308 VRW, C-00-4313 VRW, C-00-4343 VRW, C-00-4346 VRW, C-00-4381 VRW, C-00-4390 VRW, C-00-4392 VRW, C-00-4504 VRW, C-00-4528 VRW, C-00-4650 VRW, C-00-4678 VRW, C-00-4771 VRW, C-01-0093 VRW, C-01-0096 VRW, C-01-0262 VRW, C-01-0270 VRW, C-01-0932 VRW, C-01-20176 PVT.
United States District Court, N.D. California.
April 12, 2001.

ORDER
WALKER, District Judge.
Before the court are two motions to consolidate (Docs # 8-3 & 18-1). At the March 8, 2001, hearing the parties agreed that these cases should be consolidated. The court agrees. The complaints allege common questions of law and fact. Consolidation under FRCP 42(a) is appropriate.
The following actions are consolidated for all purposes, including, but not limited to, discovery, pretrial proceedings and trial proceedings pursuant to Rule 42(a) of the Federal Rules of Civil Procedure:


ABBREVIATED CASE NAME          CASE NUMBER      DATE FILED
Werner v Quintus Corp, et al   C-00-4263-VRW     11/15/00
Weiss v Quintus Corp, et al    C-00-4264-VRW     11/15/00
Lemieux v Quintus Corp, et al  C-00-4274-VRW     11/16/00



*966
ABBREVIATED CASE NAME                       CASE NUMBER   DATE FILED
Civic v Quintus Corp, et al                C-00-4276-VRW   11/16/00
Tuopshug v Quintus Corp, et al             C-00-4294-VRW   11/16/00
Fershteyn v Quintus Corp, et al            C-00-4300-VRW   11/16/00
Alves v Quintus Corp, et al                C-00-4308-VRW   11/17/00
Kaplowitz v Quintus Corp, et al            C-00-4313-VRW   11/17/00
O'Neil v Quintus Corp, et al               C-00-4343-VRW   11/20/00
Khalil v Quintus Corp, et al               C-00-4346-VRW   11/20/00
Tick v Quintus Corp, et al                 C-00-4381-VRW   11/22/00
Zanowiak v Quintus Corp, et al             C-00-4390-VRW   11/22/00
Miller v Quintus Corp, et al               C-00-4392-VRW   11/22/00
Tan v Quintus Corp, et al                  C-00-4504-VRW   12/01/00
Yu v Quintus Corp, et al                   C-00-4528-VRW   12/04/00
Magnan v Quintus Corp, et al               C-00-4650-VRW   12/12/00
Dutt v Quintus Corp, et al                 C-00-4678-VRW   12/14/00
Klapper v Quintus Corp, et al              C-00-4771-VRW   12/22/00
Rost v Quintus Corp, et al                 C-01-0093-VRW   11/21/00
Rubel v Quintus Corp, et al                C-01-0096-VRW   01/09/01
Anderson v Quintus Corp, et al             C-01-0262-VRW   01/12/01
Micnaud v Quintus Corp, et al              C-01-0270-VRW   01/16/01
Berdakina v Quintus Corp, et al            C-01-0932-VRW   11/17/00
Jamison v Quintus Corp, et al              C-01-20176-PVT  12/08/00

The consolidated cases shall be identified as: In re Quintus Securities Litigation, Case No C-00-4263-VRW, and the files of this action shall be maintained in one file under Master File No C-00-4263-VRW. Any other action now pending or hereafter filed in this district which arises out of the same facts and claims alleged in these related actions shall be consolidated for all purposes as the court is apprised of them. The parties shall notify the court of any other action that is pending or filed in or outside this district which may be related to the subject matter of these consolidated actions if and when they become aware of such actions.
*967 Every pleading filed in these consolidated actions, or in any separate action included herein, shall bear the following caption:
        UNITED STATES DISTRICT COURT
      NORTHERN DISTRICT OF CALIFORNIA
In re QUINTUS SECURITIES  No C-00-4263 VRW
LITIGATION
                          CLASS ACTION
_______________________/
When a pleading is intended to be applicable to all actions to which this order is applicable, the words "All Actions" shall appear immediately after the words "This Document Relates To:" in the above caption. When a pleading is intended to be applicable only to some, but not all, of such actions, the court's docket number for each individual action to which the document is intended to be applicable and the last name of the first-named plaintiff in said action shall appear immediately after the words "This Document Relates To:" in the caption described above, e g, "This Document Relates To: Tan, Case No C-00-4504-VRW."
From the date of entry of this order, the parties shall comply with 15 USC § 78u-4(b)(3)(C)(i), without regard to whether a stay under 15 USC § 78u-4(b)(3)(B) is in effect, and shall comply with 15 USC § 78u-4(b)(3)(C)(i)'s provisions concerning documents relevant to allegations contained in any and all of the pleadings in these actions, including any consolidated complaint.
Unless otherwise agreed between the parties, lead plaintiff shall file a consolidated class action complaint no later than 60 days from the date of final selection of lead plaintiff and counsel. The consolidated class action complaint shall be treated as if it were the original complaint, and all defendants shall have 45 days after the filing and service of the consolidated class action complaint to answer or otherwise respond. Notwithstanding the filing of the consolidated class action complaint pursuant to FRCP 15(a), in the event that defendants file any motions directed at the consolidated class action complaint, counsel are to meet and confer and report to the court with regard to an acceptable briefing and hearing schedule for such motions. The briefing schedule, however, shall be governed by the local rules unless the court orders otherwise.
IT IS SO ORDERED.